          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 1 of 22



                               UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF MASSACHUSETTS
____________________________________
                                         )
MARCOS DaSILVA and MATTEUS               )
 FERREIRA, on behalf of themselves       )
and all others similarly situated,       )
                                         )
Plaintiffs,                              )     Case No. 16-cv-11205-PBS
                                         )
v.                                       )
                                         )
BORDER TRANSFER OF MA, INC.              )
and PATRICK McCLUSKEY,                   )
                                         )
Defendants.                              )
____________________________________)

       PLAINTIFFS’ OPPOSITION TO DEFENDANTS’ MOTION FOR SUMMARY
                                JUDGMENT

I.     INTRODUCTION

       Border Transfer’s motion for summary judgment, simply puts window dressing on many of

the same arguments it has already unsuccessfully raised in this case. Despite the largely undisputed

facts that Plaintiffs and the class they represent worked full-time exclusively for Border Transfer,

performed the work assigned by Border Transfer according to the methods proscribed by Border

Transfer, and were entirely reliant on Border Transfer for their incomes, Border Transfer argues that

Plaintiffs cannot recover under the Wage Act because Border Transfer required its drivers to form

corporate entities. This Court has already held, however, that “incorporation cannot be a shield to

prevent liability under the Wage Act.” Order dated Nov. 9, 2017 at p. 21 (ECF No. 95).

Furthermore, Judge Douglas Woodlock held, in a nearly identical case, that delivery drivers could

recover the same categories of deductions at issue in this case under the Wage Act, even though the




                                                   1
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 2 of 22



drivers contracted with the defendant through corporate entities.1 Martins v. 3PD Inc. (“Martins

II”), 2014 WL 1271761, at *11 (D. Mass. Mar. 27, 2014) (citations omitted). Moreover, this same

argument has been rejected time and time again, because if Defendants were correct, every

employer could avoid liability by simply making their workers incorporate. Amero v Townsend Oil

Co., 2009 WL 1574229, at *3, n. 4 (Mass.Super. Apr. 15, 2009) (rejecting the argument that an

individual’s “decision to incorporate precludes him from enjoying the benefits of the Wage Act”

because such an argument “ignore[s] economic reality” and would enable “any employer who

wanted to avoid the requirements of the Wage Act simply [to] require its employees to incorporate

as a condition of employment.”); Vargas v. Spirit Delivery & Distribution Servs., Inc., 245

F.Supp.3d 268, 287 (D. Mass. 2017) (accord); Anderson v. Homedeliveryamerica.com, Inc., 2013

WL 6860745 *3 (Dec. 30, 2013)(same); De Giovanni v. Jani–King Int'l, Inc., 262 F.R.D. 71, 86 (D.

Mass. 2009) (accord); Depianti v. Jan-Pro Franchising Int'l, Inc., 465 Mass. 607, 623-24 (2013)

(employer cannot avoid liability under the Wage Act by contracting for an individual’s services

through an intermediary entity). Thus, Border Transfer may not similarly avoid its obligations

under the Wage Act. See Padovano v. FedEx Ground Package Sys., Inc., 2016 WL 7056574, at *4

(W.D.N.Y. Dec. 5, 2016) (“If any business could avoid the [New York wage law] by simply

classifying their workers as independent contractors and compensating them through corporations

rather than paying them directly, the [wage law] would be rendered useless.”).2



1       Moreover, Judge George O’Toole held that Home Delivery America, which held the Sears
contract and performed deliveries out of the same facility in Westwood, Massachusetts, could not
escape liability under the Wage Act simply because it contracted with drivers who were required to
form corporate entities. Anderson v. Homedeliveryamerica.com, Inc., 2013 WL 6860745, at *2 (D.
Mass. Dec. 30, 2013) (“I agree with those courts that have concluded that a worker can qualify as an
employee under § 148B even if he has incorporated his business, and the employer's formal
relationship is with the entity and not the individual.”).
2
        Indeed, there is nearly universal support for the proposition that an employer may not
circumvent the wage laws by requiring workers to incorporate. See below at Footnote 5.

                                                 2
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 3 of 22



       Border Transfer otherwise argues that some of the deductions it makes are permissible given

that Plaintiffs agree to them in their contractor agreements. As this Court has held, however, the

SJC has interpreted the statute as banning improper wage deductions, even where the employee has

given his or her assent. Order dated Jan. 5, 2017 at p. 5 (ECF No 49) (citing Camara, 458 Mass. at

760). Thus, the mere fact the contracts spell out the deductions is no defense under the Wage Act.

       Border Transfer further argues that Plaintiffs may not recover worker’s compensation and

cargo insurance premiums merely because, rather than deduct those mandatory costs from Plaintiffs

compensation, Border Transfer requires the drivers to pay their premium out of their own pockets.

As the SJC has held, however, employers may not require their employees to pay the costs of

worker’s compensation and other liability insurance in an attempt to indemnify themselves for

“costs [that] are related to future damages that may never come to pass, and even if they do, may

not be the responsibility of the employee.” Awuah v. Coverall N. Am., Inc., 460 Mass. 484, 495

(2011). The SJC expressly prohibited precisely the kind of end-run around the Wage Act now

proposed by Border Transfer, holding that “[a]n agreement between an employer and an employee

that the employee will obtain insurance for the benefit of the employer also violates the Wage Act

because it is a ‘special contract’ that has the effect of exempting the employer from the obligations

to pay earned wages in full.” Awuah, 460 Mass. at 497, n. 22 (emphasis added). Thus, Border

Transfer may not avoid the Wage Act simply by requiring its drivers to pay for worker’s

compensation and cargo insurance out of pocket.

       Border Transfer further argues that, even if deductions for damage to Sears merchandise

violate the Wage Act, such damage claims are preempted by the Carmack Amendment and the

FAAAA. This argument borders on the frivolous, because the Carmack amendment exclusively

regulates freight claims by shippers, who own the merchandise, against the motor carriers with

whom they contracted to do the shipping. As Plaintiffs are not shippers, and do not own the freight,

                                                  3
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 4 of 22



the amendment has no relevance here. Moreover, because the Wage Act is an exercise of

Massachusetts’ traditional police powers to protect its workers, there is a strong presumption that

the claims under the Wage Act are not preempted. See, e.g., Lupian v. Joseph Cory Holdings LLC,

905 F.3d 127, 131 (3d Cir. 2018). Similarly, this Court has already held that Plaintiffs’ claims are

not preempted by the FAAAA. Order at ECF No. 49.

       Border Transfer further argues that Plaintiffs cannot recover deductions Border Transfer

makes for uncompleted deliveries. Border Transfer argues that, even though it pays its drivers “per

stop,” such deductions are lawful because the driver has not “earned” his compensation as required

under the Wage Act. The SJC has held that the “plain and ordinary meaning” of “earn” is “[t]o

acquire by labor, service or performance.” Awuah, 460 Mass. at 492, (quoting Black's Law

Dictionary 584 (9th ed. 2009)). Thus, drivers who load appliances into their trucks, drive to

customers’ homes, and therefore attempt installation have certainly provided ample labor and

earned their compensation under the Wage Act. The fact that the installation could not be completed

is not grounds to allow deductions, but even if it were, this fact simply means that a very small

category of deductions may not be granted at trial -- it has no effect on any other issue in this case.

       Finally, Border Transfer spends much of its brief arguing that one contractor, Humberto

Chantre, who did not personally provide make any deliveries for Border Transfer since

approximately February 2016, is not an employee under the Wage Act. This reflects a fundamental

misunderstanding of the case. Chantre is only a member of the class in this case during the period

that he actually made deliveries full time for Borders. If he then stopped doing that, he is by

definition not part of the class. The class certified by this Court includes contractors who have

“personally provided delivery services for Border Transfer on a full-time basis in Massachusetts (at

least 40 hours per week).” Order at p. 33 (ECF No. 95). As Chantre himself attests, after

approximately February 2016 (the class is certified back to June 2013) he did not personally provide

                                                   4
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 5 of 22



delivery services for Border Transfer and, therefore not a class member after that date.3. As

discussed in more detail below, the Court should deny Border Transfer’s motion for summary

judgment.

II.    STATEMENT OF FACTS

       Plaintiffs rely upon their statement of material facts filed with their motion for partial

summary judgment, which is being filed concurrently with this opposition and upon their response

to Defendants’ statement of facts, as well as Plaintiffs’ counterstatement of facts being filed along

with this memorandum.

III.   ARGUMENT

       A.      Border Transfer’s Drivers Cannot Waive Their Claims under the
               Massachusetts Wage Act.

          In spite of overwhelming authority holding that Massachusetts workers cannot waive their

rights under the Wage Act, Border Transfer argues that its delivery drivers waived their claims to

recover deductions and insurance premiums that the drivers were required to pay out of pocket

merely by signing Border Transfer’s contractor agreements. Defs.’ Mem. at p. 6. This is a non-

starter. See Camara v. Attorney Gen., 458 Mass. 756, 760 (2011) (employee’s right to earned

wages under the Wage Act “cannot be overcome by an employee’s assent”); ECF No. 49 at p. 5.

       The Wage Act provides that “[n]o person shall by a special contract with an employee or by

any other means exempt himself” from the duty to pay employees a lawful wage. M.G.L. c. 149 §

148. Border Transfer pretends that it is not clear what is meant by “special contracts.” Defs.’ Mem.

At p. 6. There is, however, no confusion in the courts. The SJC has “consistently held that the

legislative purpose behind the Wage Act (and especially the ‘special contract’ language) is to


3
        An analysis of Border Transfer’s daily logs however, shows that Chantre did operate a truck
on a full-time basis from July 2013 to February 2016. Pls.’ Counter. SOF, ¶ 8. Thus, he would be a
class member during that time.
                                                   5
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 6 of 22



provide strong statutory protection for employees and their right to wages.” Crocker v. Townsend

Oil, 464 Mass. 1, 979 N.E.2d 1077, 1086 (Mass.2012). Indeed, “the SJC has made clear that any

attempt by an employer to shift the ordinary costs of doing business to its employees must be met

with skepticism and carefully scrutinized.” Martins II, 2014 WL 1271761, at *5 (citing Awuah, 952

N.E.2d at 898–900; Camara, 941 N.E.2d at 1121–24 & n. 11. The SJC recognized that the “special

contracts” language first appeared in 1896 and has long been held to mean that “[a]n agreement to

circumvent the Wage Act is illegal even when ‘the arrangement is voluntary and assented to.’”

Melia v. Zenhire, Inc., 462 Mass. 164, 170 (2012) (quoting Camara v. Attorney Gen., 458 Mass.

756, 760–761 (2011)). Indeed, by including the ban on “special contracts,” “the Legislature was

cognizant, in general, of the risk that employers or other persons may seek to find ways, through

special contracts or other means, to attempt to avoid compliance ... and intended to thwart such

schemes.” Depianti v. Jan-Pro Franchising Int'l, Inc., 465 Mass. 607, 622, 990 N.E.2d 1054, 1067

(2013)) (quoting DiFiore v. Am. Airlines, Inc., 454 Mass. 486, 497 (2009)).

         Thus, the fact that the contracts signed by Defendants’ drivers described the deductions

made from their compensation and otherwise required them to pay for worker’s compensation and

cargo insurance cannot be held to waive any of the Plaintiffs’ claims under the Wage Act. See

Depianti, 465 Mass. at 624, 990 N.E.2d 1054 (“To allow such an end run around M.G.L. c. 149, §

148, would contravene the express purpose of the statute and would nullify the provision therein

that specifically forbids this type of arrangement by a special contract with an employee or by any

other means.”) (quoting M.G.L. c. 149, § 148); Salerno v. Baystate Ford, Inc., 2016 WL 513747, at

*3 (Mass. Super. Feb. 5, 2016) (“as the Plaintiffs rightly point out, an employee’s post-hoc

acquiescence in such a practice would offend the statute’s prohibition on ‘special contracts’

designed to circumvent compliance with the Wage Act”); Patel v. 7-Eleven, Inc., 322 F. Supp. 3d

244, 253 (D. Mass. 2018) (accord); Meschino v. Frazier Indus. Co., 2016 WL 4083342, at *4 (D.

                                                  6
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 7 of 22



Mass. Aug. 1, 2016) (“Although the Wage Act does not define “special contract,” the Supreme

Judicial Court (SJC) has interpreted the statute as banning any arrangement that would deduct or

withhold payment of earned wages, even where the employee has given his assent.”) (citing

Camara, 458 Mass. at 760-761).

         B.    Plaintiffs May Recover Amounts Border Transfer Required Them to Pay for
               Worker’s Compensation and Cargo Insurance.

       Border Transfer argues that Plaintiffs may not recover worker’s compensation and cargo

insurance premiums that Plaintiffs themselves were required to take out of their own compensation,

merely because Border Transfer did not directly deduct those amounts from their pay. Defs.’ Mem.

at. p. 7-8. Essentially what Border Transfer is arguing is that it may require its employees to

indemnify the company for any future losses related the deliveries they perform. The SJC,

however, has held that such a scheme violates the Wage Act. The SJC has plainly held that an

employer generally may not reduce an employee’s pay simply because they were involved in an

accident of caused damage because such deductions shift “the ordinary costs of doing business”

onto the employees. Camara v. Attorney Gen., 458 Mass. 756, 762, n. 11 (2011). Accordingly, in

Awuah, the SJC held that “an employer may not deduct insurance costs from an employee’s wages

where those costs are related to future damages that may never come to pass, and even if they do,

may not be the responsibility of the employee.” Awuah, 460 Mass. at 495 (holding that, under state

wage payment law, an employer may not deduct from wages the costs of workers’ compensation

insurance or other insurance costs such as “comprehensive liability insurance” and “janitorial

bonding”). In addition, the SJC expressly held that an employer violates the Wage Act it requires

employees to go out and pay for insurance for the employer’s benefit. Awuah, 460 Mass. at 497

n.22. Whether paid from a deduction or out-of-pocket, “[a]n employer’s insurance costs, when

borne by an employee, reduce wages just as effectively as if the employer had obtained the policy


                                                  7
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 8 of 22



and deducted funds from the wages.” Id. (citing G.L. c. 149, § 150 (“assignment of future wages

payable weekly under [§ 148] shall not be valid ... if made or procured to be made to another person

for the purpose of relieving the employer from the obligation to pay weekly”)). Other courts have

also held that employers may not indemnify themselves against future liability by requiring their

employees to pay for cargo insurance. See, e.g., Coleman v. FedEx Ground Package Sys., Inc.,

2012 WL 2407538, at *7 (W.D. Ky. June 25, 2012) (cargo insurance deductions violated Kentucky

wage law because employer could not insure itself against losses that occurred through no willful

negligence of the drivers); Gennell v. FedEx Ground Package Sys., Inc., 2013 WL 4854362, at *9

(D.N.H. Sept. 10, 2013).

       In Martins II, the court held that “[u]nder the SJC’s decision in Awuah, an employer may

not transfer the cost of worker's compensation insurance or other insurance coverage ‘intended to

protect against the risk of damage to an employer’s property, or the risk of injury to the person or

property of a third party for which an employer may become financially responsible.’” Martins II,

2014 WL 1271761, at *7. Furthermore, Judge Woodlock further held that both worker’s

compensation and cargo insurance payments were recoverable under the Wage Act, holding that “I

see no material difference between the types of insurance costs held to be recoverable as damages in

Awuah and the ones at issue in this action.” Martins II, 2014 WL 1271761, at *7. Thus, by

requiring that its drivers pay for worker’s compensation and cargo insurance out of their own

pockets, Border Transfer’s has required exactly the kind of “special contract” that is impermissible

under the Wage Act.

       Border Transfer cites to a Massachusetts Appeals Court decision, Fraelick v. PerkettPR,

Inc., 83 Mass. App. Ct. 698 (2013), which dealt with an employee’s retaliation claim based on a

complaint that she was not timely reimbursed for expenses, for the proposition that only literal

deductions can be recovered under the Wage Act. Defs.’ Mem. at p. 7 n. 16. In Martins II, Judge

                                                   8
          Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 9 of 22



Woodlock held that Fraelick was not applicable, however, to the question of whether a misclassified

worker had a valid claim for insurance premiums under the Wage Act. Martins II, 2014 WL

1271761, at *7 (“Apart from the fact that the Appeals Court in Fraelick did not actually determine

whether an underlying Wage Act violation had occurred (apart from the retaliation claim, none was

alleged). . . the facts of Fraelick are readily distinguishable from the facts of misclassification cases

like Awuah and the instant case.”). Moreover, in Fraelick, Massachusetts Appeals Court held that,

pursuant to the no “special contracts” language of § 148, it was clear that “[t]he legislative intent,

again, is to prevent the unlawful detention of wages, including, as alleged here, by agreement

between the employer and employee.” Fraelick, 83 Mass. App. Ct. at 704. After discussing Awuah

and Camara, the Appeals Court held that “§ 148 prohibits not just ‘special contract[s],’ but also

wage reductions achieved by ‘any other means,’ and all but ‘valid set-off[s].’” Id. at 708 (emphasis

added). Thus, the decision in Fraelick supports a finding that requiring employees to pay

mandatory insurance premiums out of their own pockets violates the Wage Act.

       Border Transfer further argues that Plaintiffs cannot recover worker’s compensation

premiums because they have not pleaded that they were employees under the Worker’s

Compensation Act. Defs.’ Mem. at p. 9. This argument goes nowhere because, as Border Transfer

readily acknowledges, Plaintiffs’ sole claim is that they are owed for insurance premiums that they

paid out of their own pocket thus violating the Wage Act. Moreover, as Judge Woodlock held,

even if the drivers are not employees under the Worker’s Compensation Act, once Border Transfer

elected to require drivers to obtain worker’s compensation, “it was not free to transfer that cost to

the drivers.” Martins II, 2014 WL 1271761, at *8 (citing Awuah, 952 N.E.2d at 898–900). Thus,

the Plaintiffs’ claim for worker’s compensation rests on a finding that they are employees under the

Wage Act. Moreover, Plaintiffs were plainly employees under the Worker’s Compensation Act,

which utilizes the common law right to control test similar that the Wage Act’s Prong A. Fleming

                                                    9
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 10 of 22



v. Shaheen Bros., 881 N.E.2d 1143, 1147 (Mass. App. Ct. 2008). Plaintiffs demonstrate in their

motion for summary judgment, however, that Border Transfer retains substantial control over the

work performed by its drivers, thus, Border Transfer cannot satisfy either test. 4 Regardless, merely

because a different test may apply under the Worker’s Compensation Act, as Judge Woodlock held,

that is no bar to recovering fees paid by employees for worker’s compensation payments that an

employer is obligated to provide. Moreover, even if Border Transfer is correct, this is an issue for

the factfinder.

        Border Transfer further argues that Plaintiffs should not be able to recover mandatory

insurance premiums they paid under the Wage Act because they worked for Border Transfer

through corporate entities. Defs.’ Mem. at p. 9-10. As discussed above, this Court has already

expressly held that “incorporation cannot be a shield to prevent liability under the Wage Act.”

Order at p. 21 (ECF No. 95). Indeed, as this Court found, its decision was supported the

overwhelming weight of authority. Id. (citing Martins I, 2013 WL 1320454, at *7, *9; Vargas v.

Spirit Delivery & Distribution Servs., Inc., 245 F.Supp.3d 268, 287 (D. Mass. 2017); De Giovanni

v. Jani–King Int'l, Inc., 262 F.R.D. 71, 86 (D. Mass. 2009)). See also Depianti, 465 Mass. at 623-

624 (an employer cannot avoid liability under the Wage Act by contracting for an individual’s

services through an intermediary entity); Amero v. Townsend Oil Co., Civ. A. 07–01080, Slip Op.

at 5, n. 4 (Mass.Super.Ct. Apr. 15, 2009); Padovano, 2016 WL 7056574, at *4 (“If any business

could avoid the [New York wage law] by simply classifying their workers as independent




4
        The Worker’s Compensation statute, like the Wage Act, is to be interpreted broadly to
effectuate its remedial purpose. Neff v. Comm’r of Dep’t of Indus. Accidents, 421 Mass. 70, 73
(1995); see also Awuah, 460 Mass. at 495(“to permit an employer to transfer to its employees the
cost of workers' compensation insurance premiums would be inconsistent with both the general
intent and the specific language of the Workers' Compensation Act”).

                                                  10
           Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 11 of 22



contractors and compensating them through corporations rather than paying them directly, the

[wage law] would be rendered useless.”).5

       Moreover, in this case there is overwhelming evidence that Border Transfer required its

drivers to form corporations to work for Border Transfer. Pls.’ Counter. SOF, ¶ 2-4. Indeed, often

contractors did not have a corporate entity prior to contracting with Border Transfer. Id., ¶ 3. And,

in at least one case, a Border Transfer’s manager personally formed the corporate entity for the

driver, named Plaintiff Marcos DaSilva. Id., ¶ 4. Thus, there mere fact that Plaintiffs worked for

Border Transfer through corporate entities cannot frustrate a Wage Act claim. Depianti, 465 Mass.

at 621, 624 (an employer could not perform an “end run” around the Wage Act “by virtue of an

arrangement permitting it to distance itself from its employees”). The Court must reject this

argument too.

      C.        THE MASSACHUSETTS WAGE ACT, AND PLAINTIFFS’ CLAIMS
                SPECIFICALLY, ARE NOT PREEMPTED BY THE CARMACK
                AMENDMENT OR THE FAAAA

5
         There is nearly universal support for the proposition that an employer may not circumvent
the wage laws by requiring workers to incorporate. See Ruiz v. Affinity Logistics Corp., 754 F.3d
1093, 1103 (9th Cir.) cert. denied, 135 S. Ct. 877 (2014) (“While ‘purporting to relinquish’ some
control to the drivers by making the drivers form their own businesses and hire helpers, [defendant]
‘retained absolute overall control’ over the key parts of the business); Parilla v. Allcom Constr. &
Install. Svcs., LLC, 2009 WL 2868432 (M.D. Fl. 2009) (plaintiff who incorporated was an
employee; incorporation was a “façade”); Lee v. ABC Carpet & Home, 236 F.R.D. 193, 198
(S.D.N.Y. 2006) (employment status of mechanics who formed their own corporations must be
determined under the applicable classification test) (citing Gustafson v. Bell Atlantic Corp., 171
F.Supp.2d 311 (S.D.N.Y. 2001) (finding employee status despite incorporation)); Meredith v.
Honeywell Inter., Inc., 245 Fed.Appx. 325, 328-29 (4th Cir. 2007) (“the fact that [the defendant]
had a contract with [a trucking company] the terms of which provided that [the trucking company]
was an independent contractor [and] that neither [the trucking company] nor its employees would
be considered [the defendant’s] employees…[does not] alter the legal obligations of the respective
parties”); Martin v. Shelby Telecom, LLC, 2012 WL 2476400, *3-7 (N.D.Ala. June 26, 2012)
(worker’s incorporated status does not create genuine issue of material fact as to employment status
where evidence suggests employer controlled means of work and opportunity for profit); De
Giovanni v. Jani-King Int'l, Inc., 262 F.R.D. 71, 86 (D. Mass. 2009) (certifying class of workers to
pursue employment claims even where named plaintiff formed a corporation and hired his own
employees).

                                                 11
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 12 of 22




       The Defendants once again claim federal preemption and assert that the “Wage Act cannot

be applied to delivery drivers (even those that are employees) because it is preempted by the 1906

Carmack Amendment, which preempts state claims by shippers against motor carriers for damage

to goods in transit. This Court has already held that Plaintiffs’ Wage Act claims are not preempted

by the Federal Aviation Administration Authorization Act of 1994 (“FAAAA”), 49 U.S.C. §

14501(c)(1), as have all of the courts to recently address claims under the Wage Act. Order at ECF

No. 49; Vargas, 245 F.Supp.3d at 287; Chambers, 476 Mass. at 105 (accord); Portillo v. Nat'l

Freight, Inc., 2016 WL 5402215, at *5 (D.N.J. Sept. 26, 2016). Defendants’ latest preemption

argument also has no merit.

       The Defendants’ new preemption argument fails for three reasons. First, as courts have held

for over a century, the Carmack Amendment’s purpose, which governs the scope of preemption, is

solely to standardize liability arising under contracts between shippers of goods and the entities they

contract with. See e.g. Adams Express Co. v. Croninger, 226 U.S. 491, 506 (1913), Rini v. United

Van Lines, Inc., 104 F.3d 502, 504 (1st Cir. 1997), Helvetia Swiss Insurance Company v. Jones.

The relationship between Plaintiffs and Border Transfer is not a shipper-motor carrier relationship,

but relationship between employees and an employer, and Plaintiffs clearly do not own nor are they

shipping the Sears appliances to someone, and they certainly cannot claim damages from damage to

the goods. Under the Carmack Amendment a shipper “owns the goods being transported.” 49

U.S.C. § 13102(13)(C). Neither Border Transfer nor its drivers owned the Sears merchandise being

delivered. Indeed, Border Transfers’ contract with Sears expressly states “Neither [Border

Transfer] nor [the contractor-drivers] has any right, title, interest, or claim in Merchandise

transported under this Agreement.” Pls. Resp. to Defs.’ SOF, ¶ 20. Obviously, the Wage Act claim

filed by the Plaintiffs is not preempted because they did not ship any goods.


                                                   12
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 13 of 22



       Second, as the Third Circuit recently held in an identical case, in holding that the Illinois

wage law was not preempted by the FAAAA, when courts analyze whether a federal law preempts

“state law claims that pertain to ‘areas of traditional state regulation’ or police power, we apply a

presumption against preemption.” Lupian v. Joseph Cory Holdings LLC, 905 F.3d 127, 131 (3d

Cir. 2018) (citing Bates v. Dow Agrosciences LLC, 544 U.S. 431, 449 (2005); N.Y. State

Conference of Blue Cross & Blue Shield Plans v. Travelers Ins. Co., 514 U.S. 645, 655, (1995))

(emphasis added). There is no dispute that state wage laws such as the Wage Act enforce

Massachusetts’ “traditional state regulation or police power include regulation of ‘the employment

relationship to protect workers in the State.’” Id. (quoting DeCanas v. Bica, 424 U.S. 351, 356

(1976); Fort Halifax Packing Co. v. Coyne, 482 U.S. 1, 21 (1987) (“[P]re-emption should not be

lightly inferred in this area, since the establishment of labor standards falls within the traditional

police power of the State.”)). As the Carmack Amendment never even remotely contemplated

affecting a state’s right to determine what monies could be deducted from an employee`s paycheck,

the Wage Act claim here cannot be preempted. Indeed, in Schwann v. FedEx Ground, the First

Circuit reiterated that there is a presumption that Congress did not intend to preempt “pre-existing

and customary manifestation of the state’s police power” such as Prongs A and C of the Wage Act.

Schwann v. FedEx Ground Package Sys., Inc., 813 F.3d 429, 438 (1st Cir. 2016). Finally, even

assuming the Carmack Amendment applies to this transaction, multiple Circuit Courts, (including

one the Defendants rely upon) hold that the Carmack Amendment only preempts state claims that

involve the liability for physical harms done to property in shipment, not other claims such as

deductions from wages which may arise out of such property damage but do not involve a shipper`s

claim for compensation from such physical damage. See e.g. Rini v. United Van Lines, Inc., 104

F.3d 502, 504 (1st Cir. 1997), Gordon v. United Van Lines, Inc., 130 F.3d 282, 289 (7th Cir. 1997),

Morris v. Covan World Wide Moving, Inc., 144 F.3d 377, 382 (5th Cir. 1998).

                                                    13
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 14 of 22



       1.      The purpose of the Carmack Amendment is solely to regulate damages claims
               by shippers against parties they contract with for shipping.
       The Carmack Amendment was enacted in 1906 as a part of the Hepburn Act, amending the

Interstate Commerce Act. The Hepburn Act, 34 Stat. 584, at 595 (June 29, 1906); 49 U.S.C.A. §

14706. Its purpose was to ensure a uniform rule that both guaranteed shippers’ compensation for

property lost in transit and provided a uniform rule for freight carriers, so they would not be subject

to a multitude of differing liabilities from shippers in different states for lost or damaged property.

Rini v. United Van Lines, Inc., 104 F.3d 502, 504 (1st Cir. 1997) (“To achieve national uniformity

in the liability assigned to carriers. ‘[I]t is evident that Congress intended to adopt a uniform rule

and relieve such contracts from the diverse regulation to which they had been theretofore

subject.’”). The statute limits the value of claims that shippers may make against interstate freight

carriers for damaged property to the value of the property being transported unless a carrier

contracts with the shipper to cap liability at a lower level. The Hepburn Act, 34 Stat. 584, at 595

(June 29, 1906); 49 U.S.C.A. § 14706. See Lumbermens Mut. Cas. Co. v. GES Exposition Servs.,

Inc., 303 F. Supp. 2d 920, 921 (N.D. Ill. 2003) (“The Carmack amendment makes interstate carriers

liable for the entire value of the property damage they cause, 49 U.S.C. § 14706, and preempts all

state law claims based upon the contract of carriage in which the harm arises out of the loss or

damage of the goods. Gordon v. United Van Lines, Inc., 130 F.3d 282, 284 (7th Cir.1997).

Carriers may avoid liability by entering into a contract with shippers that meets certain criteria.”).

       Because of this clear statutory purpose, there is not one case that supports the Defendants’

argument that the Carmack Amendment was intended preempt claims beyond those brought by

shippers, and certainly none that arise from the employment relationship governing a shipper’s

employees. Indeed, Defendants only cite to cases brought by shippers for physical damages to

property, which is not the situation here.


                                                   14
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 15 of 22



        More importantly, other courts have specifically held that only claims being brought by

plaintiffs in their roles as shippers are preempted by the Carmack amendment. Recently, the court

in Helvetia Swiss Insurance Company v. Jones, 2018 WL 4492814 (M.D. Pa. Sept. 19, 2018)

examined a Carmack Amendment preemption argument that a defendant motor carrier made,

claiming that the call for indemnification by the plaintiff insurance company was preempted by the

amendment. The court rejected this argument, holding that “even though the Carmack Amendment

seemingly would have applied to any claims that the plaintiff, as the shipper, raised directly against

TAT, its carrier, it is not applicable to the Jones/Midwest’s claims for indemnification and

contribution against Franzman/TAT since Jones/Midwest are not a shipper seeking to recover for a

loss against its interstate carrier.” Id., at *6 (emphasis in original). Previously, the court in In

Transit, Inc. v. Excel North American Road Transport, Inc. 426 F. Supp. 2d 1136 (D. Or. 2006)

held that “the [Carmack] [A]mendment’s purpose intent was to facilitate recoveries against carriers

for damage to transported cargo.” Id., at 1140 (2006) (citing Southern Pacific Trans. Co. v. United

States, 456 F. Supp. 931, 937 (E.D. Cal. 1978)).

        In the present case Plaintiffs are not shippers, and they are not making anything remotely

resembling a claim for physical damage to their “goods.” Plaintiffs are simply claiming that as

employees (under Section 148B), Border Transfer could not deduct money from their paychecks

just because during a delivery, an appliance or piece of furniture owned by a third party was

scratched or otherwise damaged. Relying on section 148, the SJC and other courts have ruled that

such deductions are illegal. Camara, 458 Mass. at 758, Awuah, 703 F.3d at 39, Martins II, supra.

This claim is thus so far removed from the claim of a shipper against a carrier for damage to the

cargo that the Carmack Amendment nor the FAAAA is not even remotely implicated.

        2.      None of the cases Border Transfer cites hold that causes of action unrelated to
                shippers’ physical property damages are preempted by the Carmack
                Amendment.

                                                    15
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 16 of 22




       Defendants cite the broad-seeming statement “that all state laws that impose liability on

carriers based on the loss or damage of shipped goods are preempted,” from the Rini decision. Rini,

at 506 (emphasis added). However, the same paragraph in that decision clarified that this did not

preempt a claim made by the plaintiff shipper in that case for damages for emotional harms suffered

as a direct result of the motor carrier’s destruction of their property, as these would be “separate

harms” from those suffered by the plaintiff as a result of the physical deprivation of property. Id.

Even where there was an identity of parties and an identity of action causing the harm, the fact that

the harm was of a different kind meant that the state law governed liability, not the Carmack

Amendment. This standard has not been contradicted in this circuit and has been adopted by both

the Seventh and Fifth Circuits.6 This missing clarification changes the entire application of even the

Defendants’ preemption standard to the present case. The harms suffered by the Plaintiffs in this

case, that their employer deducted money from their paycheck following harms suffered by a third

party for property destroyed in interstate shipping, are at least as “separate” than those addressed by

the statutes the Rini court found to escape preemption by the Carmack Amendment.

       Meanwhile, the First Circuit cases that follow Rini that the Defendants cite do not concern

preemption of the Wage Act or of any other state employment law statute. See York v. Day

Transfer Co., 525 F. Supp. 2d 289, 293 (D.R.I. 2007) (state negligence action brought against two

companies after a shipper’s household goods were damaged by mold); Kashala v. Mobility Services



6
        “Taking Hughes, Pinkerton, and Rini together, we too conclude that the Carmack
Amendment does not preempt those state law claims that allege liability on a ground that is separate
and distinct from the loss of, or the damage to, the goods that were shipped in interstate commerce.”
Gordon v. United Van Lines, Inc., 130 F.3d 282, 289 (7th Cir. 1997)). “[T]he Carmack
Amendment preempts any common law remedy that increases the carrier's liability beyond ‘the
actual loss or injury to the property,’ 49 U.S.C. § 11707(a)(1), unless the shipper alleges injuries
separate and apart from those resulting directly from the loss of shipped property.” Morris v. Covan
World Wide Moving, Inc., 144 F.3d 377, 382 (5th Cir. 1998)).
                                                   16
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 17 of 22



International LLC, 2009 WL 2144289, (D. Mass. May 12, 2009) (state negligence action brought by

an individual for loss of and damages to household goods while being transported); Ameriswiss

Technology LLC v. Midway Line of Illinois, Inc. 888 F. Supp. 2d 197, 201 (D.N.H. 2012) (state

negligence action brought by a technology company against a transportation company that

destroyed their machinery in transit). These cases all concerned the amounts of compensation

owned to a shipper from a motor carrier given the damage to a shipper’s property, as is the proper

scope of preemption given the Carmack Amendment’s purpose. Accordingly, we ask the Court to

hold the Plaintiffs’ cause of action, brought under the Wage Act as employees for the harm of

unauthorized deductions from their pay, is not preempted by the Carmack Amendment.

       3.      Plaintiffs’ Damage Claims Are Not Preempted by the FAAAA.

       Border Transfer has also restated its argument that Plaintiffs damages claims are preempted

by the FAAAA. This Court has already held that Plaintiffs’ Wage Act claims are not preempted.

See Order (ECF No. 49). In doing so, the Court held that Border Transfer failed to show that the

Wage Act had a “significant impermissible effect on [Border Transfer’s] prices, routes and

services.” Id. at p. 11. Similarly, in Martins II, the court expressly rejected the argument that

deductions claims were preempted by the FAAAAA. 2014 WL 1271761, at *3. Indeed, merely

requiring Border Transfer to stop taking deduction from Plaintiffs’ pay will have only a tangential

impact on Border Transfer’s prices, routes, or services, which is “too tenuous” to trigger

preemption. See, e.g., Costello v. BeavEx, Inc., 810 F.3d 1045, 1055 (7th Cir. 2016) (Illinois

deductions law not preempted because “[l]aws that merely govern a carrier's relationship with its

workforce . . . are often too tenuously connected to the carrier's relationship with its consumers to

warrant preemption.”); Gennell, 2013 WL 4854362, *5-7 (holding that any effect of delivery

drivers’ wage deduction and expense reimbursement claims was “simply too tenuous to warrant

preemption” under the FAAAA). Indeed, in awarding delivery drivers their deductions unde the

                                                  17
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 18 of 22



Wage Act, Judge Woodlock expressly rejected the defendant’s FAAAA preemption argument.

Martins II, 2014 WL 1271761, at *4. Moreover, most states have wage deduction laws that are

similar to the Massachusetts Wage Act.7 The cases relied on by Border Transfer for its new

FAAAA argument do not involve claims made under state wage laws. Rather, similar to claims

involving the Carmack Amendment, these cases involve a property owner seeking damages from a

business shipping its goods. See, e.g., Alpine Fresh, Inc. v. Jala Trucking Corp., 181 F. Supp. 3d

250, 257 (D.N.J. 2016) (claim for damage to plaintiff’s produce by defendant shipping company);

Non Typical, Inc. v. Transglobal Logistics Grp. Inc., 2012 WL 1910076, at *1 (E.D. Wis. May 28,

2012) (claim for loss resulting from the theft of a truckload of digital cameras which were

purchased by the plaintiff).

       D.      Plaintiffs May Recover Deductions For Unfinished Deliveries.

       Border Transfer further argues that Plaintiffs cannot recover deductions made by Border

Transfer for unfinished deliveries. Defs.’ Mem. at p. 13. These deductions relate to deliveries that

drivers try to make, but are unable to complete for reasons such as the customer is not at home. Pls.

Counter. SOF at ¶ 5-6. This argument goes merely to the scope of damages and involves issues of

fact that make it unripe for resolution now. Nevertheless, Border Transfer argues that it may deduct

these amounts because the drivers have not “earned” their wages where they did not complete the

delivery. Plaintiffs, however, are supposed to be paid a flat rate “per stop.” Id., ¶ 7. Border

Transfer further acknowledges that it pays drivers for deliveries that may require a return visit by

another driver when, for example, the installed appliance has a bad fit. Id., ¶ 5-6.



7
        See, e.g., Cal. Lab. Code §§ 221 and 224; Conn. Gen. Stat. Ann. § 31-71e; 820 Ill. Comp.
Stat. 115/9; Del. Code. Ann. Tit. 19, 1101; Ind. Code Ann. § 22-2-6-2; Iowa Code § 91A.5(2); Kan.
Stat. Ann. § 44-319; Ky. Rev. Stat. Ann. § 337.060; La. Rev. Stat. Ann. § 23:635; Minn. Stat. §
181.79 subd. 1(a); N.J.S.A. 34:11–4.1 to –4.14l N.Y. Lab. Law § 193(1), (2); N.C. Gen. Stat. Ann.
§ 95-25.8; Wis. Stat. § 103.455; Vt. Stat. Ann. tit. 21, §§ 301 and 385.
                                                  18
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 19 of 22



       In a situation where the driver loads their vehicle, drives to a customers’ home, but is unable

to complete the delivery because the customer is not at home, the drivers has certainly done enough

to earn their rate “per stop” and thus, a deduction for failure to complete the delivery is in violation

of the Wage Act. As the SJC held, the “plain and ordinary meaning” of “earn” is “[t]o acquire by

labor, service or performance.” Awuah, 460 Mass. at 492, (quoting Black's Law Dictionary 584

(9th ed. 2009)). Plaintiffs certainly earned their compensation because they provided the labor

necessary for the delivery. Accordingly, in Awuah, the SJC held that deductions made by Coverall

from cleaning workers’ pay when a client did not pay Coverall, were unlawful under the Wage Act.

Awuah, 460 Mass. at 491-93 (“[i]f an employee’s work is inadequate, Coverall is free to implement

sanctions, including termination; Coverall is not free to withhold—much less recapture—the

employee’s earned wages”).8

       E.      Plaintiffs Concede That Chantre Is Only A Proper Class Member for the Period
               in 2014 to 2015 When He Made Deliveries Full Time And Not Thereafter.

       Border Transfer moves for summary judgment on the employment status of Humberto

Chantre. Defs.’ Mem. at p. 13-20. Border Transfer, however, misunderstands this case. This Court

has certified a class defined that includes only individuals who, in addition to entering into a

Contract Carrier Agreement with Border Transfer, “personally provided delivery services for

Border Transfer on a full-time basis in Massachusetts (at least 40 hours per week).” Order at p. 33

(ECF No. 95). By Border Transfer’s and Chantre’s own admission, Chantre has not personally

performed deliveries for Border Transfer since sometime in early 2016. See Decl. of Humberto

Chantre at ¶ 5. Indeed, a review of Border Transfer’s daily logs shows that Chantre has not


8
        Border Transfer, meanwhile, relies on a case where police officers sought wages they claim
were owed during a furlough, where no labor was provided. See Massachusetts State Police
Commissioned Officers Ass’n v. Com., 462 Mass. 219, 226 (2012). That is plainly not the case
here, thus so-called “no bill deductions for deliveries that were attempted, but unfinished, are
unlawful under the Wage Act.
                                                   19
           Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 20 of 22



personally provided delivery services since February 2016. Pls.’ Counter. SOF, ¶ 8. Moreover,

Plaintiffs have consistently taken the position that absentee contractors who may actually operate

independent business and do not personally provide delivery services are not in the class and are not

part of this case. See, e.g., Pls.’ Reply in Support of Class Cert at p. 12 (ECF No. 86). Thus,

Border Transfer’s motion regarding Chantre is an exercise in futility. Rather, as will be

demonstrated in Plaintiffs’ own motion for summary judgment, Plaintiffs are employees of Border

Transfer for the times they actually provided delivery services themselves on a full-time basis.

While Chantre would be considered an employee from approximately July 2013 to February 2016,

when he personally provided delivery services an average of 4.5 days each week, see Pls.’ Counter.

SOF, ¶ 8, Plaintiffs concede that he is outside the class, and not a part of this case, during the time

Border Transfer focuses on in its motion.

IV.       CONCLUSION

          For all these reasons, the Court should deny Border Transfer’s motion for summary

judgment and grant Plaintiffs’ motion for partial summary judgment on the issue of employment

status.

 DATED: November 19, 2018                        Respectfully Submitted,
                                                 MARCOS DaSILVA, et al., individually
                                                 and on behalf of all others similarly
                                                 situated,
                                                 By their attorneys,


                                                   /s/ Harold L. Lichten
                                                 Harold L. Lichten BBO# 549689
                                                 Benjamin J. Weber BBO# 673736
                                                 LICHTEN & LISS-RIORDAN, P.C.
                                                 729 Boylston Street, Suite 2000
                                                 Boston, MA 02116
                                                 (617) 994 5800
                                                 hlichten@llrlaw.com
                                                 bjweber@llrlaw.com


                                                   20
Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 21 of 22




                               21
         Case 1:16-cv-11205-PBS Document 120 Filed 11/19/18 Page 22 of 22



                                   CERTIFICATE OF SERVICE

       I hereby certify that on November 19, 2018, the foregoing document was filed electronically

through the ECF System and is available for viewing and downloading from the ECF System, that it

will be sent electronically to counsel of record identified as registered participants on the Notice of

Electronic Filing, and that paper copies will be sent to those indicated as non-registered participants.




                                                        /s/ Harold L. Lichten
                                                        Attorney for Plaintiffs




                                                   22
